Citation Nr: 1031978	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-39 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1962 to January 
1965.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas, which 
granted the Veteran's petition to reopen his claim for service 
connection for PTSD but then denied the claim on the underlying 
merits following a de novo review of the record.

In April 2008, the Board issued a decision reopening the 
Veteran's claim for PTSD on the basis of new and material 
evidence, but remanding the case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development before readjudicating the claim on the underlying 
merits.


FINDING OF FACT

The most probative (i.e., competent and credible) medical and 
other evidence of record establishes the Veteran's PTSD is at 
least as likely as not attributable to his military service - 
and, in particular, to in-service sexual assault


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to 
notify and assist Veterans with claims for VA benefits.  The VCAA 
was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126, and the implementing regulations were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, though, since the Board is granting the Veteran's claim for 
service connection for PTSD - in full, there is no need to 
discuss whether there has been compliance with these notice-and-
duty-to-assist provisions of the VCAA.  This is because even were 
the Board to assume, for the sake of argument, there has not 
been, this is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  His claim is being 
granted, regardless.

II.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38  U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in- service stressor.  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required. Rather, as 
mentioned, a diagnosis of PTSD need only be in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD. The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If on the other hand there is no combat experience, or if there 
is a determination that the Veteran engaged in combat but the 
claimed stressor is unrelated to that combat, then there must be 
independent evidence corroborating the Veteran's statement as to 
the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a non-
combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a 
stressor cannot be established as having occurred by after- the-
fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

Very recently, as of July 13, 2010, VA amended its rules for 
adjudicating disability compensation claims for PTSD contained at 
38 CFR § 3.304(f) to relax the evidentiary standard for 
establishing the required in-service stressor in certain cases.  
See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to 
the types of claims that VA will accept through credible lay 
testimony, alone, as being sufficient to establish the occurrence 
of an in-service stressor without undertaking other development 
to verify the Veteran's account.  VA's specific PTSD regulation, 
§ 3.304(f), previously only authorized VA to accept statements 
from Veterans who served in combat, as denoted by combat-related 
awards or decorations or other evidence sufficient to establish 
participation in combat, as sufficient to accept the occurrence 
of the claimed in-service stressor.  VA later amended its PTSD 
regulations to also accept the statements of Veterans who are 
former 
prisoners-of-war (POWs) and those with an in-service diagnosis of 
PTSD as sufficient to establish occurrence of an in-service 
stressor if they are consistent with the places, types, and 
circumstances of service.  

The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) a VA psychiatrist or 
psychologist, or contract equivalent, confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD; (2) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  The regulation 
amendment has no impact on PTSD stressors experienced during 
combat, internment as a POW, or as the result of personal 
assault.  

Just because a physician or other health professional accepted 
appellant's description of his or her experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
Board is required to grant service connection for PTSD.  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of his 
or her active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  However, a stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, 
too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

It equally deserves mentioning that, in cases specifically 
involving claimed personal assault, the existence of a stressor 
in service does not have to be proven by the "preponderance of 
the evidence" because this would be inconsistent with the benefit 
of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 
5107(b).  See, too, 38 C.F.R. § 3.102.  See also YR v. West, 11 
Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-
280 (1999).  Furthermore, the Court clarified in YR and Patton 
that the general rule discussed in Moreau, that after-the-fact 
medical nexus evidence cannot establish the occurrence of the 
claimed in-service stressor, does not apply to claims for PTSD 
based on sexual assault.

That said, the Veteran asserts that he has PTSD due to in-service 
sexual trauma.  In particular, he claims that he was sexually 
assaulted on several occasions in March and April of 1962 during 
basic training at Fort Jackson, South Carolina, by two to three 
fellow service members.  He claims that, during the attacks, the 
assailants squeezed his testicles and that he resultantly 
developed an abscess in his groin area.

The first and indeed perhaps most fundamental requirement for any 
service-connection claim is there must be competent evidence of 
the existence of the currently claimed disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  Here, the report of the Veteran's August 
2009 VA C&P Exam provides a diagnosis of PTSD.  And in Cohen v. 
Brown, 10 Vet. App. 128 (1997), the Court noted that diagnoses of 
PTSD are presumably in accordance with DSM-IV, both in terms of 
the adequacy and sufficiency of the stressors claimed.  
Therefore, the Board finds that the Veteran has the required 
current DSM-IV diagnosis of PTSD.  

However, even though the Veteran has the required DSM-IV 
diagnosis of PTSD, there still has to be medical nexus evidence - 
not just his unsubstantiated lay allegation, supporting the 
notion that his PTSD is a consequence of a personal (sexual) 
assault.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Veteran's service treatment records (STRs) show he was seen 
in June 1962 for an infection in his right scrotum and in July 
1962 for an abscess on the left part of his scrotal area.  The 
report of his February 1964 re-enlistment examination indicates 
he had been hospitalized for eight days at Aberdeen P.G. Hospital 
for an abscess on his groin; unfortunately, the actual hospital 
reports appear to be missing. A March 1964 entry notes his 
complaints of pain in his left testicle.  So there is competent 
medical evidence of record supporting his assertions regarding 
his in-service groin symptoms and treatment.   However, there is 
no direct, documentary evidence he was sexually assaulted while 
in the military -including as to whether these documented scrotum 
and groin symptoms were the result of such an assault.  

Concerning this, in April 2008, the Board remanded the claim for 
an opinion by a panel composed of a mental health professional 
and an urologist as to whether the Veteran was likely sexually 
assaulted while in service.  See 38 C.F.R. § 3.304(f)(3) (VA 
regulation provides that VA may submit any evidence it receives 
to an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred).  However, the record shows the urologist and mental 
health professional failed to agree on this issue.  In July 2009, 
the urologist provided a negative opinion as to whether it is at 
least as likely as not that the alleged in-service sexual assault 
occurred; and in August 2009, the mental health professional 
provided a positive one.  So there is probative evidence for and 
against the claim on this determinative issue.

In evaluating the probative value of these medical opinions for 
and against the claim, the Court has stated that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

While the Board may not reject a favorable (or unfavorable) 
medical opinion based on its own unsubstantiated medical 
conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the 
Board has the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Medical evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The Board, however, may appropriately favor the opinion of one 
competent medical authority over another, provided that it offers 
an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).

In coming to his unfavorable opinion, the urologist noted that 
none of the Veteran's available medical records document sexual 
assault; none of his SF 89 forms (with history and physical 
examinations) document concern for or evidence of sexual assault, 
depression, nightmares, nervous trouble of any sort, or 
homosexual tendencies; the C&P process from 1996 included the 
Veteran's allegations of sexual assault but his claim was 
nevertheless denied; written reports from social workers and 
therapists vary with respect to the Veteran's reported details; 
and other documentation from legal professionals  have no mention 
of sexual abuse or assault.

In coming to his favorable opinion, the mental health 
professional provided that while there are some inconsistencies 
of record with respect to the Veteran's recollections of the 
alleged in-service sexual assault, what is most compelling is the 
Veteran's detailed documentation of the alleged sexual assaults 
that occurred while he was in basic training.  He provided that 
while over time the Veterans' stories may have differed, this 
does not necessarily mean he was not sexually traumatized -
particularly as it is quite possible that his memory for some of 
these events has been traumatically impaired.  He further 
provided that there was nothing in the interview and examination 
of the Veteran that would suggest he has been manufacturing this 
story and maintaining such a fabrication over the course of so 
many years.  Furthermore, he provided that given that the Veteran 
has PTSD, there is no evidence of any other source of trauma to 
which it might relate.  And he also noted that homosexual rapes 
are not completely unheard of in the military and although the 
Veteran's stories may at times have been inconsistent regarding 
some details of the trauma, his stressor statement is rather 
detailed and clear.   

The reports of both opinions indicate that each health care 
professional reviewed the Veteran's claims file in conjunction 
with providing his opinion.  And, while each opinion has 
probative value, the Board finds the mental health examiner's 
opinion to be more probative as to whether or not the Veteran was 
likely sexually assaulted while in service.  

The urologist's report does not indicate it was provided in 
conjunction with any clinical examination of the Veteran.  
Furthermore, the opinion appears to be primarily based upon a 
lack of corroborating evidence of record and inconsistencies of 
record with respect to the Veteran's reporting of the details of 
the sexual assault.  

Because sexual assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which creates 
a proof problem with respect to the occurrence of the claimed 
stressor.  In such situations it is not unusual for there to be 
an absence of service records documenting the events the Veteran 
has alleged; therefore, evidence from other sources may 
corroborate an account of a stressor incident.  See Patton v. 
West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 
398-99 (1998); see 38 C.F.R. § 3.304(f)(4).

As mentioned, the Veteran's STRs show that he received in-service 
treatment relating to scrotum and groin symptoms -and the 
urologist failed to address this evidence insofar as it supports 
the Veteran's assertions regarding the events surrounding the 
alleged sexual assault.  Further, the urologist's opinion does 
not indicate whether the opinion was provided in conjunction with 
a clinical examination.  Rather, it appears to be based only on a 
review of the claims file, which in itself is in contravention 
with the April 2008 Remand instructions.  So it is conclusory 
insofar as it is not based on any supporting clinical data or 
examination.  Therefore, the Board finds it of lesser probative 
value -especially in comparison to the mental health 
professional's positive opinion.  See Obert v. Brown, 5 Vet. App. 
30 (1993); see, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty).  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

The Board finds the mental health professional's positive opinion 
regarding the likelihood the Veteran was sexually assaulted while 
in service to be the most competent and probative medical 
evidence of record, especially as this opinion is well- reasoned 
and based on an independent review of his claims file as well as 
an objective clinical evaluation.  So it has the proper factual 
foundation and, thus, is entitled to a lot of probative weight.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 
Vet. App. 177, 180 (1993).  And so, resolving all reasonable 
doubt in his favor, the Board finds that the most probative, 
i.e., competent and credible, medical and other evidence of 
record establishes it is as least as likely as not the Veteran 
suffered an in-service sexual assault.  

So the only remaining question is whether the Veteran's PTSD 
diagnosis is at least partly a consequence of in-service sexual 
assault.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Concerning this purported relationship between the Veteran's in-
service sexual assault and the current diagnosis of PTSD, the 
August 2009 VA C&P Exam report indicates the Veteran's PTSD is 
the result of that in-service sexual trauma.  The report provides 
the Veteran experiences nightmares on most nights with 
hyperarousal symptoms; has occasional intrusive thoughts and 
recollections; rarely has flashbacks; presents with mild-to-
moderate social anxiety and avoidance; is hypervigilent; has 
startle responses -particularly to people coming up from behind 
him; is triggered by any content of a homosexual nature in the 
news or in the media; has persistent mild sleep disturbance even 
with his prescribed trazodone; is prone to mild episodic 
depression including low mood states; has decreased self-esteem; 
has feelings of hopelessness, negativity, and pessimism; has 
chronic fatigue; is not suicidal or homicidal; and does not abuse 
substances.

This August 2009 report discussing the etiology of the Veteran's 
PTSD is thorough, well-reasoned, and based on an objective 
clinical evaluation of him.  Hence, the findings expressed in it 
have the proper foundation and predicate and, therefore, are 
entitled to a lot of probative weight.  See Elkins v. Brown, 5 
Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  
Therefore, the Board finds that the most probative (i.e., 
competent and credible) medical and other evidence of record 
establishes the Veteran's PTSD is at least as likely as not 
attributable to his military service - and, in particular, to in-
service sexual assault.  So he is entitled to service connection 
for PTSD, especially resolving all reasonable doubt concerning 
this in his favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

Service connection for PTSD is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


